Citation Nr: 0930253	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for subacromial deep compression of the right 
shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to 
November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that granted service connection for a 
right shoulder disability and assigned an initial disability 
rating of 10 percent effective from November 2, 2003.  

Jurisdiction was subsequently transferred to the RO in 
Buffalo, New York.

When this case was previously before the Board in November 
2008, it was remanded for further development.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From November 2, 2003 the Veteran's right shoulder 
disability has been productive of painful, limited motion; 
however, motion of the arm has not been limited to shoulder 
level.

2.  From November 2, 2003 the Veteran's right shoulder 
disability has not been manifested by nonunion or dislocation 
of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
right shoulder disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201 and 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in June 2003 and December 2008.  
Although the December 2008 letter was not sent until after 
the initial adjudication of the claim, the Board finds there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in May 2009.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided before the 
initial adjudication of the claim.  

The Board also notes the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.   See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).   In reviewing the claim for a 
higher rating, VA must consider which Diagnostic Code or 
Codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Impairment of the clavical or scapula is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  Under this code, 
malunion of the clavical or scapula is assigned a 10 percent 
rating.  Nonunion of the clavical or scapula without loose 
movement is assigned a 10 percent rating; with loose movement 
warrants a 20 percent rating.  Dislocation of the clavical or 
scapula warrants a 20 percent rating.  A note to Diagnostic 
Code 5203 provides this disability can also be rated based on 
impairment of functioning of the contiguous joint.

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of the major or minor arm 
at shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level. A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.

Under VA rating criteria, normal forward elevation (flexion) 
and abduction of the shoulder is from 0 degrees to 180 
degrees, with 90 degrees being shoulder level; normal 
shoulder internal and external rotation is 0 degrees to 90 
degrees, with 90 degrees being shoulder level.  38 C.F.R. 
§ 4.71a, Plate I.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that the disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right shoulder disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

The Veteran was granted service connection for right shoulder 
subacromial deep compression in a November 2003 rating 
decision.  The disability was assigned a 10 percent rating 
under Diagnostic Code 5203.  The Veteran appeals this 
decision, contending that the severity of his disability 
warrants a higher rating.

In response to his initial claim, the Veteran was afforded a 
VA examination in July 2003.  At that time, the Veteran 
complained of pain in his right shoulder since undergoing 
surgery in the area in service in 2002.  He reported that his 
shoulder condition impacted his ability to perform certain 
task and participate in various sports activities.  Upon 
examination, the examiner found that the Veteran experienced 
limitation of range of motion due to pain.  Range of motion 
testing revealed that abduction was to 160 degrees, anterior 
flexion was to 165 degrees, and internal and external 
rotation were each to 75 degrees.  Each movement stopped 
secondary to pain.  There was no crepitus appreciated with 
rotational-type motions.  The examiner noted an impression of 
status post subacromial deep compression with continued 
functional impairment.

The Veteran was afforded another VA examination in March 
2009.  There were no episodes of locking, flares of pain, 
instability, or incoordination of the joint noted.  The 
examiner's main finding was weakness, as the examiner 
observed that the Veteran's shoulder started to shake from 
weakness when flexion or abduction was above 100 degrees.  
Range of motion testing revealed flexion to 150 degrees, 
abduction to 145 degrees, and internal and external rotation 
were each to 90 degrees.  There was no objective evidence of 
pain following repetitive motion, and there was no additional 
limitation after three repetitions of range of motion.  The 
examiner observed no joint ankylosis.  With regard to effects 
on the Veteran's employment, the examiner noted that the 
Veteran was fully employed, but that his shoulder disability 
caused problems with lifting and carrying.  

Based on the foregoing evidence, the Board has determined the 
Veteran is not entitled to a disability rating in excess of 
10 percent for subacromial deep compression of the right 
shoulder.  The medical evidence of record does not establish 
there is nonunion or dislocation of the clavical or scapula 
to warrant a higher 20 percent rating.  The evidence also 
does not establish the motion of the Veteran's right arm is 
limited to shoulder level (90 degrees) or less.  During both 
the July 2003 and March 2009 VA examinations, flexion of the 
right arm was over 150 degrees.

Moreover, upon range of motion testing during the March 2009 
examination, weakness did not set in until 100 degrees during 
right shoulder flexion testing.  Thus, while weakness was 
noted on examination, the objective evidence indicates the 
weakness experienced by the Veteran is only within certain 
ranges of motion, beyond those noted as without weakness by 
the March 2009 examiner.  There was no muscle atrophy, pain, 
fatigue, incoordination, etc.  As such symptomatology has 
been considered in the assigned schedular rating, the Board 
finds there is no additional functional loss to support a 
higher rating.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claim

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In the matter before the Board the preponderance of the 
evidence shows the Veteran's disability picture more closely 
approximates the criteria for the current rating.  The 
preponderance of the evidence is accordingly against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for subacromial deep compression of the right 
shoulder is denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


